Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 1 of 8 Page ID #454




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                 Plaintiff,

    v.                                                  Case No. 3:17-cr-30201-NJR

    GEORGE RHODES,

                 Defendant.

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Pending before the Court is a Motion for Compassionate Release re First Step Act

filed pro se by Defendant George Rhodes (Doc. 113). Rhodes asks the Court to grant his

request for compassionate release and enter an order reducing his sentence to time-

served. For the reasons set forth below, the motion is denied.

                                              BACKGROUND

          On September 11, 2019, Rhodes was sentenced to 120 months of imprisonment and

three years of supervised release for possession of a weapon by a felon. (Docs. 1, 96).

Rhodes’s conviction arose after he was caught driving around Alton, Illinois, without

insurance or a driver’s license and with a fully loaded gun, bullet in the chamber, within

arm’s reach. Rhodes also had possession of three bags containing a total of 4.3 grams of

cocaine within arm’s reach. (Doc. 117, p. 10). According to the website for the Bureau of

Prisons (“BOP”), Rhodes is scheduled to be released on April 21, 2026. 1



1   Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last visited July 19, 2021).


                                                Page 1 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 2 of 8 Page ID #455




       On May 19, 2020, Rhodes filed his first pro se motion seeking compassionate release

under 18 U.S.C. § 3582(c)(1)(A). (Doc. 108). Soon after, the motion was dismissed for

failure to exhaust administrative remedies. (Doc. 112). Rhodes filed his second pro se

Motion for Compassionate Release on January 4, 2021. (Doc. 113). The parties do not

dispute that Rhodes exhausted his administrative remedies before moving for

compassionate release a second time.

       Rhodes now argues he should be granted compassionate release due to

extraordinary and compelling circumstances. (Id.). He believes the COVID-19 pandemic

offers sufficient grounds for compassionate release because the BOP has repeatedly

proven unable to “effectively” prevent the spread of the disease within their facilities. He

points to a recent outbreak at Greenville that resulted in over 180 inmates contracting

COVID-19 and claims that over two-thirds of the inmates at Greenville had contracted

COVID-19 as of December 25, 2020. (Id. at p. 1). Additionally, he argues that the design

of prisons renders proper self-care and social distancing as recommended by the CDC

impossible. (Id.). Rhodes notes that he suffers from high blood pressure and obesity,

which greatly increase his risk of severe illness or death should he contract COVID-19.

(Id.). He believes that these medical conditions paired with his inability to practice proper

self-care render his “immediate and long-term health in jeopardy.” (Id. at p. 2).

       Rhodes further submits that he has already served approximately half of his

sentence, and he has committed to self-improvement and behaviors that will aid in a

smooth transition back into society. (Id.) To support this argument, Rhodes points to the

numerous Adult Continuing Education courses that he has completed, as well as the fact


                                        Page 2 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 3 of 8 Page ID #456




that he has maintained employment within the UNICOR textiles factory. He also points

to his spotless disciplinary record. Should his motion be granted, Rhodes will reside with

his parents and return to his previous employer, ProLogistix in Granite City, Illinois. (Id.).

       The Government opposes the motion, arguing that Rhodes has failed to establish

extraordinary and compelling reasons for compassionate release. (Doc. 117). The

Government first addresses the competency of the BOP’s efforts to protect prisoners from

COVID-19 and states that the BOP has taken significant steps to mitigate prisoners’ risk.

Greenville only had 74 inmates testing positive for COVID-19 at the time of the

Government’s response. (Id. at p. 3). The Government also points out that the BOP is

working with the CDC to ensure distribution of the COVID-19 vaccine. As of December

30, 2020, Greenville was one of 19 BOP facilities to have vaccinations. (Id.).

       Pointing to the guiding framework of U.S.S.G. § 1B1.13, the Government further

emphasizes that compassionate release was not designed to release prisoners due to the

mere existence of a generalized threat such as COVID-19 and asserts that Rhodes’s

medical conditions fail to satisfy the severity required to necessitate release. (Id. at pp. 7-

9). The Government acknowledges that Rhodes’s conditions are on the list of CDC risk

factors but contends that these factors are being managed by the BOP through ongoing

medical care, as evidenced by Rhodes’s medical records. This treatment includes

medication for hypertension and education on diet. Additionally, the Government

emphasizes that Rhodes has received two COVID-19 tests and tested negative both times,

further establishing that the BOP is successfully working to mitigate his risk. (Id.).

       The Government also contends Rhodes would be a danger to the public if he were


                                         Page 3 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 4 of 8 Page ID #457




released and that the 18 U.S.C. § 3553(a) factors require denial of the motion. (Id. at pp. 9-

11). Rhodes, a previously convicted felon, has an extensive and violent criminal history.

In the last 15 years, he has accumulated 14 convictions; at least six of those were due to

acts of violence including an aggravated battery and violence against a female victim.

Additionally, he has a previous conviction for selling the same narcotics as were involved

in this case. Due to his extensive and violent criminal history, the Government argues

that Rhodes’s sentence is appropriate, and the Court should deny Rhodes’s motion for

compassionate release. (Id. at pp. 10-11).

       In reply, Rhodes argues that the “dramatic steps” undertaken by the BOP to

mitigate risk do not equate to effective change. (Doc. 120, p. 4). Using the statistics cited

in the Government’s response, he argues that the 74 inmates who tested positive at that

time are proof that the BOP’s mitigation efforts are ineffective. Rhodes also argues that

the BOP has a 66% failure rate pertaining to the protection of the inmate population. (Id.

at p. 5). He further emphasizes that both high blood pressure and obesity are listed on

the CDC website as risk enhancers thus qualifying his circumstances as extraordinary

and compelling. (Id. at p. 4). He also states that the Court is not bound to follow the

definition of “extraordinary and compelling circumstances” found in § 1B1.13 and may

use its own discretion. (Id. at pp. 5-6). He argues the presence of COVID-19 has turned

his placement into “a potential death sentence” and for this reason the Court should find

his circumstances to be extraordinary and compelling. (Id. at p. 6.). He also emphasizes

that his post-sentencing conduct should be taken as “the most accurate indicator of his

present . . . tendencies.” (Id. at p. 7).


                                            Page 4 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 5 of 8 Page ID #458




                                  THE FIRST STEP ACT OF 2018

       Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the BOP. 18 U.S.C. § 3582(c)(1)(A) (2018).

The First Step Act of 2018 modified that provision to allow incarcerated defendants to

seek compassionate release from a court on their own motion after exhausting

administrative rights to appeal a failure of the BOP to bring a motion on their behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.

       After such a motion is filed, either by the Director of the BOP or by the defendant,

the Court may reduce the term of imprisonment after considering the factors set forth in

§ 3553(a) to the extent they are applicable, upon a finding that “extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent

with   applicable     policy   statements   issued     by   the   Sentencing   Commission.”

§ 3582(c)(1)(A)(i).

       The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. § 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.


                                         Page 5 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 6 of 8 Page ID #459




Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or the community” pursuant to 18 U.S.C. § 3142(g).

                                        DISCUSSION

       Under Application Note 1(A)(ii) to U.S.S.G. § 1B1.13, extraordinary and

compelling reasons for reducing a sentence exist where the defendant is suffering from a

serious physical or medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover. While the Court is not bound to follow this

definition, it is a guiding definition. “The substantive aspects of the Sentencing

Commission’s analysis in § 1B1.13 and its Application Notes provide a working

definition of “extraordinary and compelling reasons”; a judge who strikes off on a

different path risks an appellate holding that judicial discretion has been abused. In this

way the Commission’s analysis can guide discretion within being conclusive.” United

States v. Gunn, 980 F.3d 1178 (7th Cir. 2020).

       Here, Rhodes has failed to establish extraordinary and compelling circumstances

that warrant granting his motion for compassionate release. Rhodes has provided no

evidence that he cannot properly care for himself within the correctional facility. In fact,

there is strong evidence that Rhodes is receiving sufficient treatment to benefit his health

and manage his medical conditions as evidenced by the administration of Triamterene to

treat his hypertension and diet education to address his obesity. (Doc. 117, p. 9). Thus,

the potential risk factor of high blood pressure and the acknowledged risk factor of

obesity do not successfully establish extraordinary and compelling circumstances. See


                                        Page 6 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 7 of 8 Page ID #460




United States v. Russell, 846 F. App’x 416 (7th Cir. 2021) (affirming a district court decision

to deny compassionate release to an inmate suffering from high blood pressure and

obesity because his conditions were being monitored and managed appropriately, and

the increased risk of contracting COVID-19 was not sufficient to establish extraordinary

and compelling circumstances). Additionally, there is no evidence that the BOP is failing

to mitigate risk in its Greenville facility. As of July 19, 2021, no inmates were suffering

from COVID-19, and 800 inmates had received vaccinations. 2

           Even if Rhodes had successfully demonstrated extraordinary or compelling

reasons for release, in order to grant his motion, the Court must also consider the

18 U.S.C. § 3553(a) factors and determine that Rhodes is not a danger to the public. Here,

the Court cannot make that finding. As argued by the Government, Rhodes’s possession

of a loaded gun and dangerous narcotics shows an utter disregard for the law and the

safety of the community. Further, his previous time in prison failed to serve as an

adequate deterrent. (Doc. 117, p. 10). Given his extensive and violent criminal history, the

Court is unable to say that Rhodes would not be a danger to the safety of any other person

or the community if he were released.

           Finally, the Court commends Rhodes for his reported commitment to self-

improvement and his participation in ongoing education. Unfortunately, those

accomplishments are not enough to warrant compassionate release under 18 U.S.C.

§ 3582.




2
    Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 19, 2021).


                                                     Page 7 of 8
Case 3:17-cr-30201-NJR Document 122 Filed 07/20/21 Page 8 of 8 Page ID #461




      Because Rhodes has not established any extraordinary and compelling reasons

warranting a reduction in his term of imprisonment, and because the Court is concerned

Rhodes would be a danger to the community if he were released, his Motion for

Compassionate Release (Doc. 113) is DENIED.


      IT IS SO ORDERED.

      DATED: July 20, 2021

                                              _____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 8 of 8
